Exhibit 99.1 Preliminary Economic Assessment report dated May 11, 2012 Preliminary Economic Assessment NI 43-101 Technical Report for the Norra Kärr (REE -Y-Zr) Deposit Gränna, Sweden Prepared for Tasman Metals Limited May 11, 2012 DE-00215 165 South Union Boulevard, Suite 950 Lakewood, Colorado 80228-2226 303-986-6950 Fax 303-987-8907 www.pincock.com Consultants for Mining and Financial Solutions Preliminary Economic Assessment NI 43-101 Technical Report for the Norra Kärr REE Zirconium Deposit, Gränna, Sweden Prepared for Tasman Metals Limited May 11, 2012 DE-00215 Prepared by Pincock, Allen & Holt Paul A. Gates, P.E. Craig F. Horlacher Geoff Reed, MAusIMM (CP) CONTENTS Page SUMMARY Property Geology REE-Zr Mineralization Project History Exploration Drilling Sample Quality Data Verification Assessment of Project Datablase Check Sampling by PAH Mineral Processing and metallurgical Testing Metallurgical Sample Deleterious Elements SGS-Lakefield Test Work GTK Test Work J.E. Litz and Associates Test Work Mineral Resource Estimate Conceptual Economic Basis of Mineral Resource Estimate Mineral Resource Statement Mining Methods Resource Pit Shell Proposed Mining Method Capital Costs Operating Costs Economic Analysis Introduction and Assumptions Economic Results Interpretations and Conclusions Recommendations Geology and Mineral Resources Mining Metallurgy Environmental Financial Pincock, Allen & Holt DE-00215 May 11, 2012 Page i CONTENTS (Continued) Page INTRODUCTION Background Terms of Reference Sources of Information Participants Qualified Persons and Responsibilities Limitations and Exclusions Cautionary Statement Capability and Independence Units RELIANCE ON OTHER EXPERTS PROPERTY DESCRIPTION AND LOCATION Property Ownership Swedish Mining Act Environmental Liability and Permitting ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY HISTORY GEOLOGICAL SETTING AND MINERALIZATION Regional Geology Local Geology Major Rock Types Distribution and Description of Grennaite Units Distribution and Description of Other Alkaline Rocks Mineralization DEPOSIT TYPE EXPLORATION Pincock, Allen & Holt DE-00215 May 11, 2012 Page ii CONTENTS (Continued) Page DRILLING Activity Prior to Tasman Tasman’s Activity Core orientation Collar Location Surveys Core Recovery and Rock Quality Quality of Drilling Data SAMPLE PREPARATION, ANALYSIS AND SECURITY Surface Sampling Sampling methodology Drill Core Handling and Sampling Drill Core Logging Cutting Sample Quality Core Sample Preparation Crushing Pulverizing Sample Analysis Tasman QA/QC Standards Check Assays Core and Sample Security DATA VERIFICATION Site Visit Database Validation Quality Control Data Assessment of Project Database Check Sampling by PAH MINERAL PROCESSING AND METALLURGICAL TESTING Metallurgical Samples Deleterious Elements Pincock, Allen & Holt DE-00215 May 11, 2012 Page iii CONTENTS (Continued) Page SGS-Lakefield Test Work GTK Test Work J.E. Litz and Associates Test Work Future Test Work MINERAL RESOURCES ESTIMATE Resource Data Drill Hole Database Database Integrity Bulk Density Geological Model and Wireframes Statistics Sample Statistics Drill Hole Statistics Composite Statistics Geostatistical Analysis Resource Estimation Block Model Grade Interpolation Dilution and Ore Losses Resource Classifification Model Validation Conceptual Economic Basis of Mineral Resource Estimate Mineral Resource Statement Block Model Mineral Inventory RESERVE ESTIMATE MINING METHODS Resource Pit Shell Geological Dimensions Proposed Mining Method Geotechnical and Hydrological Issues Mining Production Rates Mining Equipment Fleet Pincock, Allen & Holt DE-00215 May 11, 2012 Page iv CONTENTS (Continued) Page RECOVERY METHODS Processing Mineralogy Process Flowsheet Description Plant Operating Cost Equipment PROJECT INFRASTRUCTURE Background Mine-Site Infrastructure Primary Crusher Mill, Concentrator and Leaching Pad Explosives Sanitary System and Potable Water Road Maintenance Health and Safety Waste-Rock Storage Facility Tailings Storage Facility TMF Facility Water Management Roads Power and Power Distribution Railroad Airport Ports Other Tailings and Waste-Rock Characterization Waste-Rock Tailings Mine Closure and Rehabilitation MARKET STUDIES AND CONTRACTS Market Description and Demand Drivers ENVIRONMENTAL STUDIES, PERMITTING AND SOCIAL AND COMMUNITY IMPACT Pincock, Allen & Holt DE-00215 May 11, 2012 Pagev CONTENTS (Continued) Page National Interests Exploration Permits Exploration Concessions and Environmental Permits Land and Water Access Rights The Socio-Economic Setting of the Project Area Hydrogeology Flora and Fauna Lake, Streams and Sediments Archeology CAPITAL AND OPERATING COSTS Capital Costs Mining Capital Processing Plant Capital Operating Costs ECONOMIC ANALYSIS Introduction and Assumptions Product Pricing Financial Analysis Details Sensitivity Analysis ADJACENT PROPERTIES OTHER RELEVANT DATA AND INFORMATION INTERPRETATIONS AND CONCLUSIONS RECOMMENDATIONS Geology and Mineral Resources Mining Metallurgy Environmental Financial Pincock, Allen & Holt DE-00215 May 11, 2012 Page vi CONTENTS (Continued) Page REFERENCES STATEMENT OF QUALIFICATIONS TABLES 1-1 NI 43-101 Compliant Mineral Resource Estimate 2-1 Report Contribution Responsibility 2-2 Project Participants 2. 3-1 Project Participants – Other Experts 4-1 Claim Details 6-1 North Trench Results, Boliden, 1974 6-2 South Trench Results, Boliden, 1974 7-1 Geological Logging Codes and Metal Content 7-2 Chemical Analyses of Catapleiite 7-3 X-ray Fluorescence Analyses of Eudialyte Concentrate from Norra Karr 7-4 Chemical Analyses of Catapleiite 7-5 Whole Rock Analyses of Major Rock Types 9-1 Comparison of Analyses of Tasman’s Samples (2009) to Boliden’s Composite Trench Samples (1970s) 10-1 Summary of Exploration Drilling 2009, 2010 and 2011 11-1 Rock Samples Collected by PGS 11-2 Elements & Detection Ranges (ppm) for ALS Chemex Method ME-MS81 11-3 Certified Values for OREAS Standards 100a, 102a, and ALS Chemex Analyses of Standards 11-4 General Statistics on Blanks for Selected Elements 12-1 Comparison of PAH Duplicate Sample vs. Original Samples for Various REE’s 13-1 Comparison of Block Model Mineral Inventory Grades to Grades in GTK Bulk Sample 9200 kg) Used in Metallurgical Test Work 13-2 Model Mineralogy of Composite Core Sample 13-3 GTK Acid Leach Test on Magnetic Concentrate 13-4 Acid leach Test Results on Magnetic Concentrate 14-1 Summary of Data Used in Resource Estimate 14-2 REE to REO Conversion Factors 14-3 Geologic Modeling Domains 14-4 Descriptive Statistics for Drill Hole Assays (ppm) in Resource Wireframes Pincock, Allen & Holt DE-00215 May 11, 2012 Page vii CONTENTS (Continued) Page 14-5 Statistics for Resource Domain Code 2, 3 and 4 14-6 Variogram Model Parameters 14-7 Block Model Parameters 14-8 Block Model Search Parameters 14-9 Comparison of Block Estimates and Composites by Domain 14-10 Details of the Criteria and Data Integrity Checks 14-11 Conceptual Economic parameters used in the Whittle Pit Shell Optimization Analysis 14-12 Economic Assumptions: REO Prices 14-13 NI 43-101 Compliant Mineral Resource Estimate (March 2012) 14-14 N 43-101 Compliant Block Model Mineral Inventory (March 2012) Showing all Rare Earch Oxides and Yttrium Oxide and Zirconia 16-1 Mining Equipment 17-1 Preliminary Estimated Operating Cost – Processing 17-2 Reagent Consumption and Annual Costs 18-1 Swedish EPA Standards for General Concentration Levels for “Sensitive Land Use” (KM) And “Less Sensitive Land Use” (MKM) 20-1 Valid Exploration Permits Currently Held by Tasman metals Ltd. 20-2 Summary of the Ecological, Chemical and Natural Value Assessment 21-1 Capital Costs 21-2 Mining Capital Costs 21-3 Processing Plant and Infrastructure Capital 21-4 Operating Costs 22-1 Rare Earth Oxide and Zirconia Equivalent “Price Deck” Assumed 22-2 Summary of Projected Revenue, Expenditure and NPV 22-3 Life of Mine Cash Flow 22-4 Sensitivity Analysis of Cost Assumption under PEA – Change in REO Basket Price 22-5 Sensitivity Analysis of Cost Assumption under PEA – Change in Initial Capital Expenditure 22-6 Sensitivity Analysis of Cost Assumptions under PEA – Change in Operational Costs FIGURES 4-1 Regional Location Map 4-2 Exploration Claim Map 4-3 No. 1 Exploration Claim Map 5-1 Project Site and Access 6-1 Location of Historic Trenches by Boliden 7-1 Grennaite – Lithologic Textures 7-2 Pegmatoidal Grennaite 7-3 Grennaite – Lithologic Textures Pincock, Allen & Holt DE-00215 May 11, 2012 Page viii CONTENTS (Continued)
